PAUL E. DANIELSON, Justice, dissenting. Because I believe that probable cause is lacking in the instant case, I respectfully dissent. In order for a police officer to make a traffic stop, he must have probable cause to believe that the vehicle has violated a traffic law. See Webb v. State, 2011 Ark. 430, 385 S.W.3d 152. Probable cause is defined as facts or circumstances within a police officer’s knowledge that are sufficient to permit a person of reasonable caution to believe that an offense has been committed by the person suspected. See Laime v. State, 347 Ark. 142, 60 S.W.3d 464 (2001). In assessing the existence of probable cause, our review is liberal rather than strict. See id. Whether a police officer has probable cause to make a traffic stop does not depend on whether the driver was actually guilty of the violation which the officer believed to have occurred. See id. The relevant inquiry is whether there were facts or circumstances within Officer Whorton’s knowledge that were sufficient to permit a person of reasonable caution to believe that an offense had been committed by Villanueva. Here, Officer Whorton testified that he stopped Villanueva because the windshield of Villanueva’s car was cracked, which Officer Whorton believed to be a violation of Arkansas Code Annotated § 27-31-101.. That ¡^statute provides, in pertinent part: (a)(1) No person shall drive or move any vehicle subject to registration on any highway in this state unless the equipment on the vehicle is in good working order and adjustment as required for the vehicle’s safe operation and unless the vehicle is in safe mechanical condition as not to endanger the driver, other occupants of the vehicle, or any other person. (2)(A) Any law enforcement officer having reason to believe that a vehicle may have safety defects shall have cause to stop the vehicle and inspect for safety defects. [[Image here]] (b) Any certified police officer upon reasonable cause to believe that a motor vehicle is unsafe or not equipped as required by law or that its equipment is not in proper adjustment or repair [may] require the driver of the motor vehicle to stop and submit the vehicle to an inspection and test as may be appropriate. Ark.Code Ann. § 27-32-101(a),(b) (Repl. 2008). The plain language of the statute requires vehicles to have equipment in good working order and to be in safe mechanical condition. “Equipment” is defined as “the physical resources serving to equip a person or thing: as (1) the implements (as machinery or tools) used in an operation or activity: APPARATUS.” Webster’s Third Int’l Dictionary 768 (2002). “Mechanical” means “of, relating to, or concerned with machinery or tools.” Id. at 1400. Neither definition, in my opinion, encompasses a vehicle’s windshield. While the statute does permit an officer to stop a vehicle if under the belief that it has a safety defect, it is clear from the statute that the safety defects are limited to a vehicle’s equipment that is not in good working order and a vehicle in an unsafe mechanical condition. Based on the fact that a simple cracked windshield in no way violates section 27-32-101 and that Officer Whorton’s sole basis for stopping Villa-nueva was his cracked windshield, I cannot say that the facts or circumstances within Officer Whorton’s knowledge |9were sufficient to permit a person of reasonable caution to believe that Villanueva was driving a vehicle with equipment not in good working order or in an unsafe mechanical condition. Because there was no probable cause to believe that Villanueva committed an offense, I would hold that the circuit court erred in denying Villanueva’s motion to suppress. CORBIN, J., joins.